Citation Nr: 1617812	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  The Veteran died in September 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2014 for further development.  

The appellant presented testimony at a Board hearing in August 2014.  A transcript of the hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2009, as the result of acute leukemia, and pneumonia; there were no other underlying conditions contributing to death listed on the death certificate.
 
2.  The Veteran served in Vietnam and it is presumed that he was exposed to Agent Orange.

3.  During his lifetime, the Veteran was service-connected for PTSD, bilateral hearing loss, and hepatitis.

4.  The weight of the probative medical evidence of record does not indicate that any additional conditions (other than acute leukemia, and pneumonia) contributed to his death.
 
5. There is no competent medical evidence of record indicating that the Veteran's acute leukemia or pneumonia was incurred during the Veteran's active service or that they are etiologically related to any event or injury in service, to include as due to Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2010 letter, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The appellant was informed of the process by which effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the appellant with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  

The duty to assist in a cause of death case means that VA, under § 5103A(a), must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," to include obtaining an autopsy or medical opinion.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  The Board concludes an autopsy is not needed in this case, as the cause of the Veteran's death is known and is not disputed.  Daves, 21 Vet. App. at 50-51.  A medical opinion regarding the relationship of the Veteran's cause of death to his service has not been obtained because, as will be discussed further below, the appellant claims only that the Veteran's death was caused by presumed exposure to herbicides in Vietnam.  Consequently, the Board finds that the duty to assist has not been triggered to make reasonable effort to obtain evidence, to include a VA opinion, when considering all of the evidence of record.  DeLaRosa, 515 F.3d at 1322.  

Cause of Death

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312 (2015).  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  Of note in this case, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD), hearing loss, and hepatitis.  None of these disabilities are noted on the Veteran's death certificate.  Nonetheless, benefits may be awarded if the cause of the Veteran's death was one for which service connection could be awarded. 

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1). 

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962 and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; those diseases include respiratory cancers.  38 C.F.R. § 3.309(e).

At the appellant's Board hearing, it was noted that the Veteran had been diagnosed and had been receiving treatment for acute myeloid leukemia.  The death certificate lists acute leukemia as the cause of death.  The Veteran and her representative noted that neither acute leukemia nor acute myeloid leukemia are subject to presumptive service connection under 38 C.F.R. § 3.309(e).

However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2015).

Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The appellant has established the first of these elements.  There is no doubt that the Veteran had acute myeloid leukemia and that it materially contributed to his death.  

It is the second and third elements in which the appellant's claim falls short.  The Board notes that the service treatment records fail to reflect any findings attributed to either acute myeloid leukemia or pneumonia.  Outpatient treatment records reflect that acute myeloid leukemia was diagnosed in May 2008, almost 40 years after service (VBMS, 8/26/08, p. 45).      

Moreover, the appellant has not provided any competent evidence that the Veteran's acute myeloid leukemia or pneumonia were due to service, to include as due to herbicide exposure.  In this regard, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 
24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's leukemia, a form of cancer, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n1 (Fed. Cir. 2007). (noting that lay persons not competent to diagnose cancer).  Consequently, her testimony in this regard is not considered competent on the topic of nexus regarding the Veteran's leukemia. 

Additionally, the Board notes that at her May 2011 RO hearing, the appellant contended that the Veteran was exposed to benzene.  The RO obtained the Veteran's service records in an attempt to confirm such exposure.  The service personnel records reflect that the Veteran's MOS was that of a supply clerk.  When look at the pertinent lay and medical evidence, the Board finds that there is no indication that the Veteran was exposed to benzene. 

Finally, at the appellant's Board hearing, she was asked why service connection for the cause of death should be granted.  She stated that when the Veteran was being treated for myeloid, "they said he had other problems.  And he was so traumatized, and I feel that - I think, you know, that he was messed up during the war, during his Vietnam time."  (Hearing Transcript, p. 3).  The Board noted that the Veteran was service connected for PTSD (Hearing Transcript, p. 7) and this service connected disability might provide another avenue upon which to establish service connection for the cause of the Veteran's death.  The record was held open for 60 days; but no evidence was submitted that would substantiate a contention that PTSD was either the principal or contributory cause of death.

Although the Board is sympathetic to the appellant's assertions and by no means wishes to minimize the honorable period of service the Veteran provided, the claim of entitlement to service connection for the cause of Veteran's death must be denied. The preponderance of the evidence of record simply does not establish that the Veteran's cause of death (acute myeloid leukemia and pneumonia) was related to his military service, to include his presumed exposure to herbicides.  Likewise, there is no competent medical evidence that the Veteran's service connected disabilities (PTSD, hepatitis, hearing loss) was either the principal or a contributory cause of death.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


